Citation Nr: 1548945	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file currently resides with the Portland, Oregon RO.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

In February 2014 and again in June 2015, the Board remanded the appeal for additional evidentiary development, to include a VA examination and addendum opinion.  Upon review, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A skin disorder, to include skin cancer, was not manifest in service or within one year of separation, and is not otherwise attributable to service.


CONCLUSION OF LAW

A skin disorder, to include skin cancer, was not incurred in or aggravated during service, nor may skin cancer be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the duty to notify was satisfied by a September 2008 letter sent to the Veteran prior to adjudication by the RO, and by a February 2009 letter notifying the Veteran of the RO's rating decision.  The claim was last adjudicated in September 2015, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.  During his Board hearing, the undersigned VLJ indicated that the record would be held open for 60 days for the submission of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA and private medical records, service personnel records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  VA also afforded the Veteran a medical examination in connection with his claim, in November 2014, and the report from this examination (as well as a September 2015 addendum opinion) contain thorough and detailed findings, including an in-person examination and consideration of the Veteran's service treatment records and medical history, as well as his lay statements.  The Board finds that the examination was adequate and additional VA examinations are not required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

The Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim herein.  There is no additional evidence to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his current skin disorder developed due to sun and/or herbicide exposure during active duty-particularly during his service in Vietnam during the Vietnam War.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type II, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other disorder for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records show that the Veteran had a mole removed from the left side of his face in April 1971.  It was not documented to be cancerous.  In November 1971, he had a large hematoma evacuated.  A treatment note from three days later indicated that the wound was granulating.  The Veteran's June 1974 separation examination revealed that his head, face, neck, and scalp were normal.  No skin-related symptoms were noted.  Nonetheless, the Veteran is competent to report sun exposure during service, and the Board finds such reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (competent lay testimony is limited to that which the layperson has actually observed, and is within the realm of his personal knowledge).

The Veteran testified during his Board hearing that he continued to have skin-related symptoms on the left side of his face following his discharge, but that he did not seek treatment for more than 30 years.  A review of the record shows that the first post-service documentation of skin problems was in 2005, when the Veteran sought treatment from a private dermatologist for lesions on his left cheek and right upper arm.  At that time, a biopsy revealed that the left cheek lesion was basal cell carcinoma.  The cancer was subsequently removed via a Moh's procedure.  In addition, the dermatologist noted that the lesion on the right upper arm was a benign mole with superimposed lichen simplex chronicus.  The Veteran was also treated with cryotherapy on his face and scalp for multiple actinic keratoses.  The Veteran was advised to avoid sun exposure.  No opinion regarding the origin or etiology of the carcinoma or other skin problems was provided.

A January 2009 VA examination confirmed that the Veteran had been treated for skin cancer approximately three years prior.  Examination of the skin on the left side of the mouth revealed a barely visible, 7.0 by 0.2 centimeter scar, with no keloid formation or distortion.  The examiner noted that the scar was not irregular, atrophic, unstable, elevated, or depressed.  There was no edema.  The Veteran reported that there had been no recurrence of the cancer, and denied any residual discomfort in the area.

A report from a VA examination in November 2014 included a discussion of the Veteran's in-service mole removal and post-service diagnosis of skin cancer originating in 2005.  The examiner noted that there was a 34-year time lag between the time the Veteran had a mole removed in 1971 and his treatment for basal cell carcinoma of the left cheek, in 2005.  The examiner commented that there was no evidence that the mole removed in 1971 was malignant, and no evidence for any treatment of other skin lesions until 34 years later.  In addition, the examiner noted that there was no evidence in the service records of prolonged sun exposure  (for example, treatment of sunburns).  The hematoma that was evacuated in November 1971 was most likely a result of the treatment to remove the mole, but a subsequent note indicated the wound was showing signs of healing, and the examiner noted that the hematoma "does not indicate another lesion, a more severe lesions, or any progression in the lesion."

In a September 2014 addendum opinion, the examiner clarified that it was less likely than not that the Veteran's skin disorder was due to sun or herbicide exposure, or to the combined effect of sun exposure and herbicides.  The examiner noted that the latest Institute of Medicine update to the Veterans and Agent Orange report concluded that there is "inadequate and insufficient information to determine whether there is an association between exposure to Agent Orange and basal cell or squamous cell cancer."  The examiner explained that, although prolonged sun exposure is a risk factor for development of basal cell carcinoma, there was no evidence that the Veteran's in-service sun exposure caused his current skin problems, nor was there any established association between exposure to herbicides and the development of skin cancer.

After reviewing the record, the Board finds that the VA examination report and addendum opinion are the most probative evidence, and consequently the weight of the evidence is against the claim.  In short, the examiner's findings establish no direct link between the Veteran's current skin symptoms and his in-service sun and/or herbicide exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, to the extent that the Veteran had in-service manifestations, such were treated and resolved without residuals.  The Board notes that the examiner addressed the Veteran's in-service treatment for mole removal and hematoma evacuation, and considered his lay statements regarding sun and herbicide exposure.  Notably, the examiner clarified that scientific literature does not support a causal link between Agent Orange and basal cell carcinoma.  The examiner then explained that, in light of the applicable scientific literature and the nature of the in-service symptoms and treatment, it was less likely than not that the Veteran's current manifestations were linked to either sun or herbicide exposure.  There are no competing medical opinions of record which contradict the VA examiner's findings.

The Board notes that, since the Veteran served in Vietnam and is presumed to have been exposed to herbicides, service connection may be granted if chloracne or other acneform diseases were manifest within one year of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, however, neither chloracne nor any other acneform disease was noted or identified during service or within one year of separation, and the Veteran has not alleged that chloracne manifested during this period.  Post-service records likewise show no treatment or history of chloracne.  The Board acknowledges that the Veteran served in Vietnam and that his medical history reflects various skin complaints, including a mole removal in April 1971.  However, the presumptions relating to herbicide exposure are limited to chloracne and other acneform diseases, and do not encompass all skin disorders.  As the Veteran has not been shown to have chloracne or another acneform disease at any point, the provisions of 38 C.F.R. § 3.309(e) are not applicable, and his claim for presumptive service connection due to herbicide exposure must fail.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board also notes that the weight of the evidence is against a showing of continuity of symptomatology since service.  Skin cancer was not noted during service, and he did not have characteristic manifestations of the disease during service.  To the extent that he had in-service manifestations, such were non-cancerous, were treated, and resolved without residuals.  He was first diagnosed with skin cancer in 2005.  This establishes the earliest post-service documentation of skin cancer as more than 30 years post-service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In regard to his report of ongoing symptoms, such report is inconsistent with the separation examination.  Furthermore, as these reports are lacking in detail, such statements are accorded little probative value.  For this reason, it can only be concluded that continuity of symptomatology regarding the Veteran's skin cancer has not been established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's skin disorder, including skin cancer, did not manifest in service, or indeed for many decades thereafter.  Furthermore, the most probative evidence establishes that his remote skin symptoms are unrelated to service.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include skin cancer, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


